As did the majority of this court above, so do I here rest content with a statement of ultimate conclusions, refraining from taking the further time which would be required for the writing of an extended and detailed exposition with supporting argument and citation and discussion of pertinent cases.
Very probably the results which follow, as a practical matter, upon acceptance of the views of the majority may be more expedient and more salutary than would follow upon acceptance of my own. But I do not feel at liberty to decide upon that basis the questions of constitutional right here presented.
After protracted discussion and careful consideration of the opinions at which the other judges have now arrived, and with all due deference and respect thereto, my own convictions (be such convictions right or wrong) force me to dissent from their conclusions to the following extent and for the following reasons.
I am willing to assume for present purposes (though seriously doubting the validity of such assumption) that all provisions of chapter 134, Laws 1935 (and particularly sections 7, 8, and 9 *Page 492 
imposing what is denominated an "excise tax"), are valid as being germane to and within the scope of the subject of the law as set forth in the title. I am further willing to assume for present purposes (though the validity of such assumptions is undoubtedly open to argument) that a majority of the people desire and would approve of such a law; that the state as a whole and the people of the state in general will be better off with it than without it; that it is wise and expedient as a matter of social policy; that it will make for improved conditions and promote the general welfare.
Nevertheless, and even in the light of such assumptions, I have been and am unable to compel my mind to the conclusion that this law is a law "necessary for the immediate preservation of the public peace, health or safety, support of the state government and its existing public institutions" within the contemplation of section 1 of article 3 of the Constitution of South Dakota. It follows that it is my opinion that the emergency clause in the law has no validity, that the law is not yet in effect, that any 5 per cent of the qualified electors of this state have a constitutional right to refer it to popular vote if they see fit, and that the writs sought should therefore be denied in both cases.
I am authorized to state that POLLEY, J., is also of this opinion.